Dismissed and Memorandum Opinion filed August 15, 2019.




                                         In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00517-CR

                    EX PARTE ROBERT ALLEN GRAVES



                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1625107

                           MEMORANDUM OPINION

      Appellant Robert Allen Graves appeals from the denial of his pretrial
application for writ of habeas corpus challenging his pretrial confinement on the
offense of assault of a peace officer.

      After the trial court denied appellant’s pretrial application for writ of habeas
corpus, appellant entered a “guilty” plea to the underlying offense. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to confinement for two years in the Institutional Division of the Texas
Department of Criminal Justice.
      Because appellant is no longer confined on a charge he challenged in his
pretrial application for writ of habeas corpus, appellant’s appeal of the denial of that
writ is moot. See Martinez v. State, 826 S.W.2d 620 (Tex. Crim. App. 1992) (holding
that an appeal challenging the denial of a pretrial application for writ of habeas
corpus becomes moot when the appellant is convicted of the underlying offense).

      Accordingly, we dismiss appellant’s appeal as moot.



                                               PER CURIAM



Panel consists of Chief Justice Frost and Justices Wise and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2